Per Curiam. It does not appear from the abstract of the bill of exceptions that has been furnished tons that any motion for a new trial was made or that any ruling was made upon any such motion. Ho question therefore arises in this court as to the propriety of the rulings of the Circuit Court upon the admission or rejection of evidence, the giving or refusal of instructions, or as to the weight of the evidetice, or the amount of the verdict and judgment, or any other matter pertaining to the question whether a new trial should be granted. Odin Coal Co. v. Fadlock, 216 Ill. 624. The judgment will be affirmed. Affirmed.